This case comes on to be heard upon motion of defendants in error to dismiss the appeal.
On April 20, 1915, motion for new trial was overruled, and plaintiffs in error were allowed 90 days from that date to prepare and serve a case-made. Fourteen days after the expiration of said time the trial court entered its order attempting to extend such time an additional 40 days. This last order of the court was void for want of jurisdiction, and the case-made, not being prepared and served within the time allowed by the former valid order of the court, is a nullity. McLean v. McLean, 45 Okla. 765, 147 P. 802.
The errors assigned are not such as may be reviewed upon transcript of the record.
The appeal is therefore dismissed.
By the Court: It is so ordered.